                                          Case 5:20-cv-03664-LHK Document 240 Filed 08/11/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHASOM BROWN, et al.,                               Case No. 20-cv-03664-LHK (SVK)
                                   8                    Plaintiffs,
                                                                                             ORDER ON ADMINISTRATIVE
                                   9              v.                                         MOTIONS TO FILE UNDER SEAL
                                  10     GOOGLE LLC,                                         Re: Dkt. Nos. 198, 204, 210, 217, 228, 229
                                  11                    Defendant.

                                  12          Before the Court are several administrative motions to file under seal materials submitted
Northern District of California
 United States District Court




                                  13   in connection with discovery disputes in this case. Dkt. Nos. 198, 204, 210, 217, 228, 229; see

                                  14   also Dkt. 203.

                                  15          Courts recognize a “general right to inspect and copy public records and documents,

                                  16   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  17   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  18   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  19   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  20   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                  21   court records depends on the purpose for which the records are filed with the court. A party
                                       seeking to seal court records relating to motions that are “more than tangentially related to the
                                  22
                                       underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For
                                  23
                                       Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                  24
                                       motions that re “not related, or only tangentially related, to the merits of the case,” the lower
                                  25
                                       “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party
                                  26
                                       moving to seal court records must also comply with the procedures established by Civil Local
                                  27
                                       Rule 79-5.
                                  28
                                          Case 5:20-cv-03664-LHK Document 240 Filed 08/11/21 Page 2 of 8




                                   1          Here, the “good cause” standard applies because the information the parties seek to seal

                                   2   was submitted to the Court in connection with discovery-related motions, rather than a motion that

                                   3   concerns the merits of the case. The Court may reach different conclusions regarding sealing

                                   4   these documents under different standards or in a different context. Having considered the

                                   5   motions to seal, supporting declarations, and the pleadings on file, and good cause appearing, the

                                   6   Court ORDERS as follows:

                                   7                 1.     ECF 198
                                   8

                                   9                                              Court’s Ruling
                                                  Document Sought to be            on Motion to            Reason(s) for Court’s Ruling
                                  10                    Sealed                           Seal
                                                                                  GRANTED as to Narrowly tailored to protect
                                  11        Plaintiffs’ Motion to Compel        redacted portions at: confidential technical information
                                                regarding Dispute P3                                   regarding features of Google’s
                                  12
Northern District of California




                                                                                  Page 1, lines 16 operations and consumer data,
 United States District Court




                                  13                                              Page 2, lines 17 including the various types of
                                                                                Page 3, lines 4, 7, 9- Google’s internal identifiers/cookies
                                  14                                               10, 19-24, 28       and their proprietary functions, the
                                                                                  Page 4, lines 1-3 various types of logs maintained by
                                  15                                            Page 6, lines 6-11, 28 Google, and information contained
                                                                                  Page 7, lines 1-2 in those logs, that Google maintains
                                  16
                                                                                 Page 8, lines 1, 28 as confidential in the ordinary course
                                  17                                               Page 9, lines 1     of its business and is not generally
                                                                                                       known to the public or Google’s
                                  18                                                                   competitors.
                                  19                                          GRANTED as to           Narrowly tailored to protect
                                        Declaration of John A. Yanchunis In redacted portions at:     confidential technical information
                                  20     Support Of Plaintiffs’ Motion To    Page 1, lines 8-10,      regarding features of Google’s
                                  21       Compel regarding Dispute P3             13-14              operations and consumer data,
                                                                             Page 2, lines 12-13      including the various types of
                                  22                                                                  Google’s internal identifiers/cookies
                                                                                                      and their proprietary functions, that
                                  23                                                                  Google maintains as confidential in
                                  24                                                                  the ordinary course of its business
                                                                                                      and is not generally known to the
                                  25                                                                  public or Google’s competitors.

                                  26                                            GRANTED as to the Contains confidential technical
                                         Exhibit 1 to the Declaration of John     document in its information regarding features of
                                  27                A. Yanchunis                     entirety     Google’s operations and consumer
                                  28                                                              data, including Google’s internal

                                                                                         2
                                       Case 5:20-cv-03664-LHK Document 240 Filed 08/11/21 Page 3 of 8




                                                                                              data storage infrastructure, that
                                   1                                                          Google maintains as confidential in
                                   2                                                          the ordinary course of its business
                                                                                              and is not generally known to the
                                   3                                                          public or Google’s competitors.
                                                                            GRANTED as to the Contains confidential technical
                                   4   Exhibit 2 to the Declaration of John   document in its information regarding features of
                                                  A. Yanchunis                   entirety     Google’s operations and consumer
                                   5
                                                                                              data, including the Google’s internal
                                   6                                                          identifiers/cookies, that Google
                                                                                              maintains as confidential in the
                                   7                                                          ordinary course of its business and is
                                                                                              not generally known to the public or
                                   8                                                          Google’s competitors.
                                   9
                                                                              GRANTED as to          Narrowly tailored to protect
                                       Exhibit 3 to the Declaration of John redacted portions at:    confidential technical information
                                  10
                                                  A. Yanchunis                                       regarding features of Google’s
                                  11                                             Pages 2-3           operations and consumer data,
                                                                                                     including the various types of
                                  12                                                                 Google’s internal identifiers/cookies
Northern District of California
 United States District Court




                                  13                                                                 and their proprietary functions, that
                                                                                                     Google maintains as confidential in
                                  14                                                                 the ordinary course of its business
                                                                                                     and is not generally known to the
                                  15                                                                 public or Google’s competitors.
                                  16
                                                                              GRANTED as to          Narrowly tailored to protect
                                       Exhibit 4 to the Declaration of John redacted portions at:    confidential technical information
                                  17              A. Yanchunis                                       regarding features of Google’s
                                                                            Page 6, line 1, 17, 22   operations and consumer data,
                                  18
                                                                                                     including the various types of
                                  19                                                                 Google’s internal identifiers/cookies
                                                                                                     and their proprietary functions, that
                                  20
                                                                                                     Google maintains as confidential in
                                  21                                                                 the ordinary course of its business
                                                                                                     and is not generally known to the
                                  22                                                                 public or Google’s competitors.
                                  23                                          GRANTED as to the Contains confidential technical
                                       Exhibit 5 to the Declaration of John     document in its information regarding features of
                                  24              A. Yanchunis                     entirety     Google’s operations and consumer
                                  25                                                            data, including the various types of
                                                                                                Google’s internal identifiers/cookies
                                  26                                                            and their proprietary functions, the
                                                                                                various types of logs maintained by
                                  27                                                            Google, and information contained
                                  28                                                            in those logs, that Google maintains

                                                                                      3
                                       Case 5:20-cv-03664-LHK Document 240 Filed 08/11/21 Page 4 of 8




                                                                                                    as confidential in the ordinary course
                                   1                                                                of its business and is not generally
                                   2                                                                known to the public or Google’s
                                                                                                    competitors.
                                   3
                                                                              GRANTED as to the Contains confidential technical
                                   4   Exhibit 6 to the Declaration of John     document in its information regarding features of
                                                  A. Yanchunis:                    entirety     Google’s operations and consumer
                                   5
                                                                                                data, including the various types of
                                   6                                                            Google’s internal identifiers/cookies
                                                                                                and their proprietary functions, that
                                   7                                                            Google maintains as confidential in
                                                                                                the ordinary course of its business
                                   8                                                            and is not generally known to the
                                                                                                public or Google’s competitors.
                                   9

                                  10                                          GRANTED as to         Narrowly tailored to protect
                                       Exhibit 7 to the Declaration of John redacted portions at:   confidential technical information
                                  11              A. Yanchunis                                      regarding features of Google’s
                                                                                Pages 1, 2, 3       operations and consumer data,
                                  12                                                                including the various types of
Northern District of California
 United States District Court




                                  13                                                                Google’s internal identifiers/cookies
                                                                                                    and their proprietary functions, that
                                  14                                                                Google maintains as confidential in
                                                                                                    the ordinary course of its business
                                  15                                                                and is not generally known to the
                                                                                                    public or Google’s competitors.
                                  16

                                  17                                          GRANTED as to the Contains confidential technical
                                       Exhibit 8 to the Declaration of John     document in its information regarding features of
                                  18              A. Yanchunis                     entirety     Google’s operations and consumer
                                                                                                data, including the various types of
                                  19                                                            logs maintained by Google and
                                                                                                retention periods applicable thereto,
                                  20
                                                                                                that Google maintains as
                                  21                                                            confidential in the ordinary course of
                                                                                                its business and is not generally
                                  22                                                            known to the public or Google’s
                                                                                                competitors.
                                  23

                                  24                                            GRANTED as to Narrowly tailored to protect
                                                 Proposed Order               redacted portions at: confidential technical information
                                  25                                           Page 1, lines 18-19 regarding features of Google’s
                                                                                                    operations and consumer data,
                                  26                                                                including the various types of
                                                                                                    Google’s internal identifiers/cookies.
                                  27

                                  28
                                                                                      4
                                       Case 5:20-cv-03664-LHK Document 240 Filed 08/11/21 Page 5 of 8



                                                  2.     ECF 204
                                   1

                                   2
                                                                                  Court’s
                                               Document Sought to be                                 Reason(s) for Court’s Ruling
                                   3                                             Ruling on
                                                     Sealed
                                                                                 Motion to
                                   4                                               Seal
                                       Joint Submission Re: Nominations          GRANTED            Protect individual privacy
                                   5   for a Special Master and Proposed
                                                     Orders                                         interests.
                                   6           Exhibit A-1 to A-5                GRANTED            Protect individual privacy
                                                                                                    interests.
                                   7
                                                  3.     ECF 210
                                   8

                                   9
                                                                               Court’s Ruling
                                  10         Document Sought to be              on Motion to           Reason(s) for Court’s Ruling
                                                      Sealed                         Seal
                                  11   Opposition To Plaintiffs’ Motion      GRANTED as to Narrowly tailored to protect
                                  12   To Compel Regarding Dispute P3        redacted portions at: confidential technical information
Northern District of California




                                                                                                    regarding features of Google’s
 United States District Court




                                  13                                         Page 4, lines 1, 3, 8- operations and consumer data,
                                                                             11, 14-21, 23-24, including the various types of
                                  14                                         27-28                  Google’s internal
                                                                                                    identifiers/cookies and their
                                  15                                         Page 5, lines 6-7, proprietary functions, that Google
                                  16                                         10, 13-16              maintains as confidential in the
                                                                                                    ordinary course of its business and
                                  17                                         Page 6, lines 22       is not generally known to the
                                                                                                    public or Google’s competitors.
                                  18                                         Page 7, lines 20-21
                                  19
                                                                             Page 8, lines 9, 11-
                                  20                                         12, 14-15
                                         Ex. 1, Google’s May 24, 2021        GRANTED as to Narrowly tailored to protect
                                  21      Responses and Objections to        redacted portions at: confidential technical information
                                       Plaintiffs’ Notice of Rule 30(b)(6)                         regarding features of Google’s
                                  22                Deposition               Page 4, lines 21-22, operations and consumer data,
                                                                             26                    including the various types of
                                  23
                                                                                                   Google’s internal
                                  24                                         Page 8, lines 10-11 identifiers/cookies and their
                                                                                                   proprietary functions, that Google
                                  25                                         Page 9, line 9        maintains as confidential in the
                                                                                                   ordinary course of its business and
                                  26                                                               is not generally known to the
                                                                                                   public or Google’s competitors.
                                  27

                                  28
                                                                                     5
                                       Case 5:20-cv-03664-LHK Document 240 Filed 08/11/21 Page 6 of 8



                                                  4.     ECF 217
                                   1

                                   2
                                                                               Court’s Ruling
                                               Document Sought to be            on Motion to
                                   3                                                                   Reason(s) for Court’s Ruling
                                                         Sealed                      Seal
                                   4   Joint Letter Brief re: Dispute P16     GRANTED as            Narrowly tailored to protect
                                                                              to redacted           confidential information regarding
                                   5                                                                features of Google’s internal systems
                                                                              portions at page
                                   6                                          4 at lines 19, 21,    and operations, including details
                                                                              25-26, 27-28;         related to internal identifiers and
                                   7                                          page 5 at lines       various data logs maintained by
                                                                              4-5, 9-14, 22-23;     Google, as well as Google’s internal
                                   8                                          page 7 at lines       practices with regard to the X-
                                                                              23-25, 26-28;         Client-Data Header and its
                                   9                                                                proprietary functions, that Google
                                                                              page 8 at lines
                                  10                                          27-28; page 9 at      maintains as confidential in the
                                                                              lines 1-2, 3, 5-7,    ordinary course of its business and is
                                  11                                          8, 9, 10, 11, 12,     not generally known to the public or
                                                                              13-14, 22-23,         Google’s competitors.
                                  12
Northern District of California




                                                                              25; and page 10
 United States District Court




                                  13                                          at line 1

                                  14              5.     ECF 228

                                  15
                                                                               Court’s Ruling
                                  16           Document Sought to be            on Motion to            Reason(s) for Court’s Ruling
                                                        Sealed                       Seal
                                  17
                                               Joint Submission             GRANTED as to           Narrowly tailored to protect
                                  18                                        redacted portions at confidential information regarding
                                                                            pages 7, 8, 11, 12, 24, features of Google’s internal systems
                                  19                                        31, 59, 60              and operations, including details
                                                                                                    related to cookies, internal identifiers
                                  20                                                                and various data logs maintained by
                                                                                                    Google, as well as Google’s internal
                                  21
                                                                                                    communications and practices with
                                  22                                                                regard to Incognito, X-Client-Data
                                                                                                    Header and their proprietary
                                  23                                                                functions, that Google maintains as
                                                                                                    confidential in the ordinary course of
                                  24                                                                its business and is not generally
                                  25                                                                known to the public or Google’s
                                                                                                    competitors.
                                  26
                                  27

                                  28
                                                                                      6
                                        Case 5:20-cv-03664-LHK Document 240 Filed 08/11/21 Page 7 of 8




                                   1
                                                   6.      ECF 229
                                   2

                                   3
                                                                                 Court’s Ruling
                                                Document Sought to be             on Motion to
                                   4                                                                      Reason(s) for Court’s Ruling
                                                          Sealed                      Seal
                                   5      Plaintiffs’ Proposed Order re      GRANTED as to            Narrowly tailored to protect
                                          Custodian and Search Terms         redacted portions at: confidential information about
                                   6                                                                  features of Google’s internal systems
                                   7                                         Page 2, lines 12, 14- and operations, including details
                                                                             22;                      related to cookies, internal identifiers
                                   8                                         Page 3, lines 2, 4, 5-6, and projects, and various data logs
                                                                             9, 11-13, 17-19, 21- maintained by Google, that Google
                                   9                                         23, 27;                  maintains as confidential in the
                                                                             Page 4, lines 1, 5-7, ordinary course of its business and is
                                  10                                         11-13, 18-19, 23-25; not generally known to the public or
                                  11                                         Page 5, lines 1, 3, 7, Google’s competitors.
                                                                             9-10, 13-15, 21, 24-
                                  12                                         28;
Northern District of California
 United States District Court




                                                                             Page 6, lines 5-7, 11,
                                  13                                         13, 15, 19-22, 25-26;
                                                                             Page 7, lines 4-7, 11-
                                  14                                         12, 16, 18-19, 23-24,
                                  15                                         27;
                                                                             Page 8, lines 2-3, 7-
                                  16                                         10, 13-15, 18-20, 24,
                                                                             26;
                                  17                                         Page 9, lines 3-5, 10,
                                                                             14-15, 19-20, 23, 25-
                                  18
                                                                             26;
                                  19                                         Page 10, lines 2-4, 7-
                                                                             9, 12-13
                                  20
                                       Plaintiffs’ Proposed Order re Sundar GRANTED as to         Narrowly tailored to protect
                                  21
                                                 Pichai Production          redacted portions at: confidential information about
                                  22                                                              features of Google’s internal systems
                                                                            Page 2, lines 9-15    and operations, including details
                                  23                                                              related to cookies, internal identifiers
                                                                                                  and projects, and various data logs
                                  24                                                              maintained by Google, that Google
                                                                                                  maintains as confidential in the
                                  25
                                                                                                  ordinary course of its business and is
                                  26                                                              not generally known to the public or
                                                                                                  Google’s competitors.
                                  27

                                  28
                                                                                       7
                                         Case 5:20-cv-03664-LHK Document 240 Filed 08/11/21 Page 8 of 8




                                   1         SO ORDERED.

                                   2   Dated: August 11, 2021

                                   3

                                   4
                                                                                     SUSAN VAN KEULEN
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            8
